Citation Nr: 1728727	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected feet, ankle and right knee disabilities.  

3.  Entitlement to an initial evaluation in excess of 10 percent for traumatic quadriceps rupture of the right knee with degenerative joint disease (DJD).

4.  Entitlement to an initial evaluation in excess of 10 percent for laxity of the right knee as a residual of traumatic quadriceps rupture and DJD.  

5.  Entitlement to an increased evaluation for bilateral pes planus, evaluated as 10 percent prior to July 29, 2014 and 30 percent from that date.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2014, at which time the Board reopened the service connection claim for a left knee disorder, and remanded that reopened claim as well as the hypertension, right knee and bilateral pes planus claims for additional development.  Those claims have been returned to the Board for further appellate review.  

Following the completion of the development requested by the March 2014 remand, a July 2016 rating decision increased the evaluation for the Veteran's bilateral pes planus from 10 percent to 30 percent, effective from the July 29, 2014 date of examination.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has not expressed satisfaction with the 30 percent rating, and the matter therefore remains on appeal.  The issue has been characterized to reflect the increased rating  

The Board additionally has taken jurisdiction over the TDIU claim in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board requested that the Veteran be afforded VA examinations of his bilateral pes planus and right knee disabilities in the March 2014 remand; such was accomplished in July 2014. 

Unfortunately, since then a decision of the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 4.59 (2016) as requiring examinations to include joint testing in both active and passive motion, in weight-bearing and non weight-bearing, and, when possible, of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The July 2014 VA examination does not record the passive range of motion, and this is not found elsewhere in the evidence.  The Board also notes the Veteran's October 2014 statement in which he expressed his belief that the examiner was quite unprofessional and did not accurately report his complaints, particularly of pain and functional limitations.  He further stated that the examiner did not use any measuring device to measure his range of motion.  Therefore, the Board has no choice but to request that the Veteran once again be scheduled for a new VA examination of his service-connected residuals of his bilateral pes planus and his right knee disabilities with an examiner who has not previously participated in this case.  

Turning to the left knee claim, the July 2014 examiner opined that the Veteran's current left knee disorder was less likely than not related to military service, because although there was evidence of a left knee injury in service there was "insufficient evidence of a chronic condition of the left knee following service. . . . The mild left knee injury as reported in the service medical record would not have resulted in patellar tendon rupture."  However, the July 2014 examination also includes X-ray evidence suggestive of DJD of the left knee, but the examiner does not opine whether the Veteran's DJD began during military service as a result of the injury at that time, nor does the examiner discuss the possibility that the later tendon rupture was an exacerbation of a left knee injury that had existed since military service.  

Furthermore, while the examiner opined that the left knee disorder was not caused or aggravated by the right knee disability; she does not discuss the Veteran's bilateral feet and ankle disabilities as possible causes or aggravating factors.  Moreover, the examiner's opinion, particularly regarding aggravation due to the right knee disability, is scant; the examiner instead stated that the most likely aggravating factor was his obesity, which was well-supported by the medical literature.  The examiner failed to address whether the Veteran's service-connected disabilities aggravated his left knee disorder, particularly due to an incident while rehabilitating his service-connected right knee and getting off the toilet.  Thus, the Board finds that opinion to be inadequate and a remand of the left knee claim is also necessary at this time in order to obtain a VA examination and medical opinion from an examiner who has not previously participated in this case.  See Barr, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). 

Respecting the hypertension claim, the Veteran has essentially argued that his service-connected disabilities have caused or aggravated his hypertension, in that his obesity is caused by his inability to participate in exercise due to his service-connected disabilities, which in turn has led to his hypertension.  In her July 2014 opinion, the examiner does not appear to appreciate the Veteran's complaints of pain and the functional impact of his service-connected disabilities on his ability to perform physical activities, his knowledge of low-impact and non-weightbearing exercises notwithstanding.  Instead, the examiner focused solely on the Veteran's obesity, which her opinion suggests began during military service, but did not address the Veteran's statement that he had been a body builder during that time.  There was less of a focus on whether or not his obesity was caused by service connected disabilities after discharge from service.  In short, the Board finds the secondary opinion as to the Veteran's contentions to be less than adequate.

Additionally, the Board recognizes that the Veteran's contentions focus on whether or not his hypertension has developed secondary to his service connected disabilities, and not as a direct result of active service.  It further recognizes that an opinion as to direct causation was not requested in the March 2014 remand.  However, a review of the Veteran's service treatment records reveals blood pressure readings with borderline high diastolic readings of 118/86 and 124/86 in January 1985 and February 1985.  A medical opinion addressing these elevated blood pressure readings during service should be obtained.  

Consequently, the Board finds that a remand is necessary in order for another VA examination and medical opinion to be obtained regarding direct and secondary theories of entitlement with an examiner who has not previously participated in this case.  See Id.

The TDIU claim is intertwined with the above remanded claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Regardless, on remand, the AOJ should fully develop the TDIU claim.  

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Denver VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral pes planus, bilateral knee and hypertension disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case to determine the current severity of his bilateral pes planus and right knee disabilities, as well as whether his left knee disorder is related to service or his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should additionally indicate any additional functional loss due to pain, incoordination, weakness, fatigability, and after repeated use and/or during flare-ups in degrees, to the best of his/her ability.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

Regarding the Veteran's pes planus, the examiner should specifically indicate whether the Veteran has moderate bilateral flatfeet with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet; or whether the Veteran has severe bilateral flatfeet with objective evidence of marked deformity (pronation, abduction, etc.) pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The examiner should also state whether the Veteran has pronounced flatfeet with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

Regarding the right knee, the examiner should additionally indicate whether any laxity present is slight, moderate or severe.  

Respecting the left knee disorder, the examiner should state all left knee disorders found, to include residuals of a patellar tendon rupture and mild DJD.  For any left knee disorders found, the examiner should then opine whether the Veteran's left knee disorders at least as likely as not (50 percent or greater probability) began during or are otherwise the result of military service, to include the noted left knee injury therein.  

The examiner should specifically address whether that in-service injury resulted in current DJD of the left knee.  The examiner should additionally address whether that in-service injury resulted in any other left knee disorder as a result of service, which was exacerbated by the later patellar tendon rupture in 2003.  

Next, the examiner should opine whether the Veteran's left knee disorders at least as likely as not were (a) caused by; or, (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected bilateral pes planus, bilateral ankle and right knee disabilities, to include any combined effects of those disabilities, particularly respecting an altered gait and/or abnormal weightbearing as a result of those disabilities to include use of a cane.

The examiner should also additionally address whether the Veteran's left knee disorder was caused or worsened by the toilet incident while he was rehabilitating his service-connected right knee disability following surgical repair of that disability.  

If aggravation of the Veteran's left knee disorder by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his left knee disorder prior to aggravation by the service-connected disabilities.

Finally, the examiner is requested to address the Veteran's ability to function in an occupational environment due to his bilateral pes planus, bilateral ankle and right knee disabilities (and left knee disorder, if such is related to service or a service-connected disability above) and describe the functional impairment caused by those disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Schedule the Veteran for a VA examination with an examiner that has not previously participated in this case in order to determine whether the Veteran's hypertension is due to his military service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether hypertension at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

Specifically, the examiner should consider and address any noted blood pressure readings in service or within one year after discharge therefrom and discuss whether any elevated readings are initial manifestations of the Veteran's hypertension which was later diagnosed after discharge from service.  In particular, the examiner should discuss the readings of 118/86 and 124/86 in January 1985 and February 1985 during service.  

Next, the examiner should opine whether the Veteran's hypertension was at least as likely as not (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected bilateral pes planus, bilateral ankle and right knee disabilities, to include the combined effects of those disabilities.  

In particular, the examiner should address the Veteran's contentions that he is unable to participate adequately in exercise due to his service-connected disabilities, which has led to his obesity and hypertension.  The examiner should specifically address the lay statements of record from the Veteran, his spouse, his pastor (A.D.Y.) and employment counselor (J.B.Y.).  

If aggravation of the Veteran's hypertension by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of his hypertension prior to aggravation by the service-connected disabilities.

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also address any other pertinent evidence of record, as appropriate.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

5.  The AOJ should ensure that the development of the TDIU claim has been properly completed, to include providing the Veteran with VCAA notice and a VA Form 21-8940, as appropriate.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for hypertension and left knee disorders, increased evaluation for bilateral pes planus and right knee disabilities, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

